Citation Nr: 0833187	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  99-20 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for back symptoms, to 
include as a qualifying disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for throat pain, to 
include as a qualifying disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
1989 to March 1990 and on active duty from October 1990 to 
May 1991.  

This appeal arises from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in July 2003 to ensure the veteran was properly 
notified as required by the regulations.  After the veteran 
was properly given notice, the claims were returned to the 
Board.  In April 2005, the Board issued a decision granting 
service connection for one disability and remanding the 
veteran's eleven other claims for additional development.  
The Board, in April 2007, issued a decision denying all the 
veteran's claims except for three, which were again remanded.  
Thereafter, the RO granted service connection for one of the 
three, and returned the case to the Board.  


FINDINGS OF FACT

1.  The veteran has credibly reported he first had back pain, 
in service, and a VA physician has linked his currently 
diagnosed lumbar strain to service.     

2.  The veteran's throat complaints have been linked to known 
clinical entities, which has not been medically linked to 
service.  




CONCLUSIONS OF LAW

1.  Lumbosacral strain, was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  A disability manifested by throat pain was not incurred 
in active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304(d) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The veteran's claims were remanded in July 2003 to provide 
notice and assistance as outlined above.  By letters dated in 
March 2004, May 2005, March 2006, June 2006, VA satisfied 
VA's foregoing notice requirements such that a reasonable 
person could be expected to understand what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  The claims also were 
subsequently re-adjudicated in January 2008.  Accordingly, 
the Board concludes that, even assuming a notice error, that 
error was harmless.  See Medrano v. Nicholson, 21 Vet. 
App. 165 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2008 providing him the information required by Dingess.

The veteran served in the United States Army Reserves from 
1989 to 2001.  VA has contacted all possible official sources 
in attempting to obtain the veteran's service records.  
Service personnel records and service treatment records have 
been forwarded to VA.  There are however no reports of any 
examinations performed either prior to, during, and when the 
veteran was separated from active duty for the period from 
October 1990 to May 1991.  No treatment records have been 
obtained.  The custodians of the record have informed VA they 
have no other records.  The Board is unaware of any other 
source which could be contacted to request any additional 
records.  

Otherwise, with respect to VA's duty to assist, the Board 
notes that the available records from the sources identified 
by the veteran, and for which he authorized VA to request, 
have been associated with the claims folder.  38 U.S.C.A. 
§ 5103A.  In addition, the veteran was examined for VA 
purposes in connection with his claims.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304 (d)(2007).  

38 C.F.R. § 3.317 (2007) provides that VA shall pay 
compensation to Persian Gulf veterans who exhibit objective 
indications of chronic disability resulting from illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section provided that such disability:
i) Became manifest, either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011: and ii) By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  

Throat

The veteran's service personnel records include two DD Form 
214s.  They reveal the veteran was on active duty for 
training from November 1989 to March 1990.  And that he was 
on active duty from October 1990 to May 1991.  During his 
period of active duty he served in Southwest Asia from 
November 1990 to April 1991.  His occupational specialty was 
combat engineer.  

Service records include an October 1989 Report of Medical 
History.  The veteran's throat, abdomen and viscera, and 
spine were noted to be normal.  On his October 1989 Report of 
Medical History the veteran did not check any history of 
recurrent back pain, frequent indigestion or stomach trouble 
or throat trouble.  

A February 1995 Report of Medical Examination reflects that a 
history of possible peptic ulcer disease or a hiatal hernia 
was noted, and it was explained that these needed further 
clarification.  On his Report of Medical History dated in 
February 1995, the medical officer recorded that the veteran 
reported frequent indigestion, which he described as 
heartburn.  

At a VA examination in December 1997, the veteran reported 
his stomach was easily upset, and that he vomited and had 
occasional diarrhea.  There had been, however, no diagnosis 
of peptic ulcer disease, and an upper gastrointestinal 
examination was normal.  

Private medical records from February 1998 include complaints 
of hypogastric pain.  

A July 2006 VA examination includes the veteran's report of 
upper abdominal pain and reflux symptoms, which were 
attributed to gastroesophageal reflux disease.  

The veteran was seen by a private gastroenterologist in May 
2007.  An upper endoscopy was performed.  It revealed the 
veteran had gastritis, which a VA physician concluded was not 
linked to service, after examining the veteran himself in 
October 2007.   

In this case, 38 C.F.R. § 3.317 is not applicable for the 
veteran's throat (reflux) symptoms, since they have been 
attributable to diagnosed disorders.  Moreover, the 
disabilities that have been diagnosed have not been medically 
linked to the veteran's military service.  Indeed, a VA 
physician specifically opined in October 2007, there was 
nothing to suggest the currently diagnosed disability started 
in service.  Accordingly, a basis upon which to establish 
service connection has not been presented, and this aspect of 
the appeal is denied.  

Low Back

With respect to the veteran's back disability, he has 
credibly described the onset of back symptoms as occurring in 
service in Southwest Asia.  Records dated after that show 
back complaints in the mid and late 1990's, and into the 
2000's, (although some of the complaints follow an motor 
vehicle accident in September 2000).  Significantly, however, 
a VA physician concluded in October 2007, after examining the 
veteran, that the veteran had a lumbosacral strain that had 
its onset in service.  There is no medical opinion refuting 
this view.  Accordingly, a basis upon which to establish 
service connection has been presented, and service connection 
for lumbosacral strain is established.  


ORDER

Service connection for lumbosacral strain is granted.  

Service connection for disability manifested by throat pain 
is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


